Citation Nr: 1726589	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-42 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for thoracic spine degenerative disc disease, claimed as a back disorder.

3.  Entitlement to service connection for cervical spine degenerative disc disease.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides and/or to include as secondary to cervical spine degenerative disc disease.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides and/or to include as secondary to cervical spine degenerative disc disease.

6.  Entitlement to service connection for mild ectasia of the ascending aorta.

7.  Entitlement to an initial rating in excess of 20 percent for a left ankle sprain.

8.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972, including service in the Republic of Vietnam.  Awards included the Combat Infantry Badge (CIB) and Army Commendation Medal with "V" Device.

This appeal to the Board of Veterans' Appeals (Board) arose from several rating decisions.  In an October 2008 decision, the RO, inter alia, granted service connection for a left ankle sprain and assigned a 10 percent disability rating, effective March 20, 2008; and denied service connection for traumatic brain injury, a back disorder, cervical spine degenerative disc disease of C4-5 and C5-6, and right and left upper extremity peripheral neuropathy.  A March 2009 rating decision continued the initial 10 percent rating assigned for the left ankle sprain, confirmed and continued the denial of the service connection issues, and denied entitlement to SMC based on the need for the regular aid and attendance of another person or housebound status.  A June 2009 rating decision again confirmed and continued the denial of the service connection issues. 

In September 2009, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for traumatic brain injury, a back disorder, cervical spine degenerative disc disease, and peripheral neuropathy of each upper extremity; and with the denial of SMC.  In December 2009, he filed an NOD with the initial 10 percent rating assigned for a left ankle sprain.  

In a September 2010 rating decision, the RO increased the assigned rating for the left ankle sprain to 20 percent, effective March 20, 2008, which is the date the Veteran's claim for service connection was received.  As the Veteran has disagreed with the initial rating assigned following the award of service connection for a left ankle sprain, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2010, the RO issued a statement of the case (SOC) pertinent to the issues for which the Veteran had submitted NODs.  In October 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In September 2014, the RO issued a supplemental statement of the case (SSOC), continuing the 20 percent rating for a left ankle sprain; the denial of service connection for traumatic brain injury, a back disorder, cervical spine disability, and right and left upper peripheral neuropathy; and the denial of SMC.

Finally, in a June 2014 decision, the RO denied entitlement to service connection for mild ectasia of the ascending aorta.  The Veteran filed an NOD in July 2014.  In May 2015, the RO issued an SOC, and the Veteran filed a substantive appeal (via a VA Form 9) in July 2015.

In July 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board observes that the Veteran has also appealed other issues, which were adjudicated in a December 2013 rating decision, including entitlement to service connection for lung nodules, gastroesophageal reflux disease (GERD), jungle rot of the hands and feet, dysphagia claimed as throat cancer and peripheral neuropathy of the throat, and fractured right ribs also claimed as a chest injury; entitlement to an initial rating excess of 30 percent for coronary artery disease with myocardial infarction; and entitlement to an effective date of September 1[2], 1972 for the grant of service connection for coronary artery disease.  However, because the Veteran has requested a video conference hearing and the RO has not certified these issues to the Board, these issues are not yet ripe for appellate review.

Similarly, in November 2015, the Veteran expressed disagreement with the initial noncompensable rating and effective date assigned in a September 2015 rating decision for a left hand shell fragment wound and with the denial of service connection for arthritis of each hand in an October 2015 rating decision.  A review of the claims file reveals that the Veteran elected to proceed with the traditional appeals process and is awaiting SOCs with respect to his November 2015 NODs.  Accordingly, the issues addressed in the September and October 2015 rating decisions are not before the Board at this time.  

Also, this appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for service connection for traumatic brain injury and the Board's decision addressing the claim for service connection for aortic ectasia are set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In May 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating his desire to withdraw from appeal his claim for service connection for traumatic brain injury.

3.  Competent and probative medical evidence of record establishes that a mildly dilated, ectatic, calcified ascending/arch of the thoracic aorta is a commonplace and clinically insignificant condition-not  a disability-of elderly patients with generalized atherosclerosis; the Veteran's aortic ectasia did not manifest in service or for many years thereafter, and is not medically shown to be related to service, or to minor lower right posterior rib injury incurred during military service or other service-connected disability; and VA regulations pertaining to atherosclerotic cardiovascular disease (including coronary artery disease) limit service connection for atherosclerosis affecting the coronaries and do not include atherosclerosis affecting other systems, such as carotid arteries, femoral arteries, or thoracic aorta.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for traumatic brain injury are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for mild ectasia of the ascending aorta are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By a written statement received in May 2015, prior to the promulgation of a decision on the issue, the Veteran withdrew from appeal the claim for service connection for traumatic brain injury.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.

II. Due Process Considerations for Claim Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Under the VCAA, after a claimant submits a complete or substantially complete application for benefits, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
 
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  

VA's duty to notify with respect to the basic requirements to substantiate the claim for service connection, including on a secondary basis, was satisfied by a July 2014 letter after the initial decision was issued, but before the RO readjudicated the claim in a May 2015 SOC.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the letter provided general notice of how VA assigns disability ratings and effective dates (in the event service connection for either disability is granted).  There is no allegation of any error or omission in the notice provided.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  The relevant evidence of record includes service treatment and personnel records, post-service private and VA treatment records, a medical opinion from a private chiropractor, congressional correspondence, lay statements, and hearing testimony.  Also, a VA medical opinion by a thoracic surgeon has been obtained to address the etiology of the Veteran's aortic ectasia, which was recorded in prior CT chest examination reports beginning in October 2011.  

Notably, there is no indication of any relevant, outstanding evidence that would support the Veteran's claim for service connection (see 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c)(1)-(3)), and there is no allegation of any error or omission in the assistance provided to the Veteran.

For all the foregoing reasons, the Board concludes that VA's due process duties to the Veteran have been fulfilled with respect to the service connection claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture. 

III.  Service Connection for Aortic Ectasia

The Veteran's claim for service connection for mild ectasia of the ascending aorta was received in March 2014.  In written statements and testimony, he asserted that a blast and trauma from combat, including a rough helicopter landing, injured his ascending aorta.  His representative also asserted on the Veteran's behalf that his aortic ectasia is secondary to his service-connected coronary artery disease.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's Combat Infantry Badge and Army Commendation Medal with "V" Device reflect that he engaged in combat with the enemy during his confirmed service in the Republic of Vietnam.  In the case of any veteran who engaged in combat with the enemy in active service with a military organization of the United States during a period of war, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

In other words, 38 U.S.C.A. § 1154(b) reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  

The Veteran's service treatment records reflect that he sought treatment in February 1971 for persistent pain, especially with breathing, after injuring his right ribs two days earlier.  Examination findings noted tenderness over the right 11th rib along the mid-scapular line.  The examiner could not see a fracture on x-ray examination and noted the rib was difficult to evaluate.  The impression was trauma to right 11th rib; suspect fracture.  On separation examination in April 1972, the Veteran's chest, heart, and vascular system were reported as normal on clinical evaluation and a chest x-ray was reported as negative.  In August 1972, the Veteran indicated that there had been no change in his medical condition since his April 1972 separation examination.

In July 2008, the Veteran presented to the emergency department at a private medical center with a chief complaint of left-sided chest pain and being unable to breathe deeply after falling down stairs.  Physical examination confirmed pleuritic chest pain.  The physician ordered a CT chest and CT pulmonary angiogram to rule out pulmonary embolism; each study revealed no evidence of pulmonary embolus.  Other reported findings on CT chest examination included no aortic dissection or aneurysm.  

The Veteran underwent subsequent VA CT chest examinations in October 2011, May 2012, and May 2014.  The listed reason for the first CT chest study was abnormal lump just below the sternum.  Incidental findings of the October 2011 CT chest study included ascending aorta borderline dilated at 3.9 cm diameter and "probable left posterior 10th and 11th rib fractures."  The May 2012 and May 2014 CT chest studies were conducted to evaluate and monitor pulmonary nodules.  Each study revealed mild ectasia of the ascending aorta to 3.9 cm diameter, unchanged from the October 2011 study.  

In May 2015, a VA vascular surgeon with expertise in pathologic conditions involving the thoracic aorta reviewed the Veteran's claims file, including service treatment records showing a right 11th rib injury in February 1971; post-service CT findings of "probable old fracture of the 10th and 11th rib ON THE LEFT" (emphasis in original); and other medical evidence of several falls down stairs, including in January 2009 and November 2013.  

The reviewing surgeon opined that the Veteran's current thoracic aortic ectasia was not due to, or the result of, any active duty trauma, to include the February 1971 rib injury.  Instead, the surgeon concluded that the Veteran's thoracic aortic ectasia was a routine degenerative condition brought on by age and atherosclerosis.  In support of the conclusion, the surgeon explained that "radiographic findings of a mildly dilated, ectatic, calcified ascending/arch of the thoracic aorta is a commonplace and clinically insignificant condition of elderly patients (including this Veteran) with generalized atherosclerosis."  

The surgeon acknowledged that "catastrophic de-acceleration injuries (e.g. fall from a great height or a head on car crash) may partially tear the thoracic aorta, leading to pseudoaneurysm formation with aortic dilation.  However, it is pathologically impossible for a minor lower right posterior rib cage injury...to cause a [thoracic aorta pseudoaneurysm]."  The surgeon further observed that the Veteran's service treatment records were silent for any major trauma events that could possibly cause a thoracic aorta pseudoaneurysm and that separation chest radiograph examination was normal, adding that if a thoracic aorta pseudoaneurysm was present, it would have been identified on the chest x-ray.

Having considered the medical and lay evidence of record, the Board finds that service connection for mild ascending aortic ectasia is not warranted.

Initially, the Board reiterates that the Veteran's status as a combat Veteran is not in question.  The reported right rib injury in service, presumably a result of the rough helicopter landing he has described, is documented in his service treatment records and consistent with the circumstances, conditions, or hardships of his combat service.  In addition, the Veteran's report of being in close proximity to a blast appears to be consistent with an August 1970 treatment record, which described contusion to the tympanic membranes without perforation and the military examiner's recommendation that the Veteran remain in rear duty for three days with no exposure to loud noises and no guard duty prior to returning for follow-up evaluation.  Thus, the Veteran's lay statements regarding a right rib injury and tympanic membrane injury incurred during combat are accepted as credible.

Turning to the first element necessary to establish service connection, which is a diagnosis of a current disability, the Board notes that "ectasia" is defined as "dilatation, expansion, or distention."  Dorland's Illustrated Medical Dictionary 590 (32nd ed. 2012).  "'Normal' thoracic aortic diameter varies according to the location within the aorta....Average normal diameters of the thoracic aorta identified on imaging (computed tomography, magnetic resonance)" for various locations in the thoracic aorta include a 2.86 cm diameter of the ascending aorta in males.  See Y. Joseph Woo, MD, et al., Clinical Manifestations and Diagnosis of Thoracic Aortic Aneurysm, UpToDate Online (Aug. 2, 2016), https://www.uptodate.com/contents/clinical-manifestations-and-diagnosis-of-thoracic-aortic-aneurysm (last visited June 20, 2017).  

A thoracic aortic aneurysm occurs when there is "a segmental, full thickness, dilation of a blood vessel having at least a 50 percent increase in diameter compared with the expected normal diameter.  True aneurysms involve all three layers of the arterial wall (intima, media, adventitia)."  Id.  Thoracic aortic aneurysm is also defined as aortic diameter greater than 5 cm.  See Y. Joseph Woo, MD, et al., Epidemiology, Risk Factors, Pathogenesis and Natural History of Thoracic Aortic Aneurysm, UpToDate Online (Aug. 1, 2016), https://www.uptodate.com/contents/epidemiology-risk-factors-pathogenesis-and-natural-history-of-thoracic-aortic-aneurysm (last visited June 20, 2017); see also 38 C.F.R. § 4.104, Diagnostic Code 7110 (describing criteria for rating aortic aneurysm if five centimeters or larger in diameter, or when aortic aneurysm precludes exertion).  

The Board does not dispute current CT chest findings demonstrating mild ectasia of the ascending aorta to 3.9 cm diameter since October 2011.  However, the Board finds that this stable measurement of ectasia or dilation is analogous to a laboratory finding, such as hyperlipidemia and/or elevated cholesterol, which are not recognized as disabilities for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  In addition, the Court of Appeals for Veterans Claims (Court) has emphasized that the term "disability" as used for VA purposes refers to impairment of earning capacity resulting from diseases or injuries and their residual conditions.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Notably, in this case, the competent medical evidence of record establishes that the Veteran's aortic ectasia was an incidental finding during a CT chest study conducted to evaluate an abnormal, substernal lump, but does not otherwise reflect that the aortic ectasia was symptomatic.  Similarly, the May 2015 reviewing VA thoracic surgeon characterized mild thoracic aortic ectasia as a "commonplace and clinically insignificant condition" resulting from advancing "age and atherosclerosis."  However, at no time has the medical evidence of record demonstrated a diagnosed thoracic aortic disease, such as thoracic aortic aneurysm, rupture, or aortic dissection.   

Therefore, based on the medical evidence of record, including the multiple CT chest studies and May 2015 opinion by the VA thoracic surgeon, the Board finds that the Veteran does not have a current thoracic aortic disability, but merely findings from imaging studies demonstrating stable, mild ectasia of the ascending aorta measuring 3.9 cm in diameter.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Thus, in the absence of proof of a present disability upon which to predicate an award of service connection, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, even if-for the sake of argument-mild ectasia of the ascending aorta was considered a disability capable of causing impairment in the Veteran's earning capacity, the Board finds that service connection would not be warranted under any theory of entitlement.  

First, as apparent from review of the Veteran's service treatment records and as explained by the May 2015 reviewing VA surgeon, while injury to the Veteran's tympanic membranes occurred in August 1970 and to his right 11th rib in February 1971, his chest x-ray was negative at separation examination in April 1972.  Moreover, neither the Veteran's service treatment records nor the Veteran himself has identified a catastrophic injury of the sort required (as identified by the May 2015 VA surgeon) to produce a thoracic aorta tear and residual disability.  In addition, the service treatment records are silent for complaints or findings suggestive of chronic aortic disease or injury.  Thus, the evidence of record does not support a conclusion that ascending aortic ectasia was incurred in or directly related to any injury or disease in service.

Turning next to the presumptive provisions for service connection for certain chronic diseases, even assuming, arguendo, that ascending aortic ectasia fell within the definition of arteriosclerosis or cardiovascular-renal disease, the medical evidence of record does not reflect that any such chronic disease manifested to a compensable degree within a year of separation from military service.  38 C.F.R. §§ 3.307, 3.309(a).  Also, to the extent service connection for certain chronic diseases may be established through a demonstration of continuity of symptomatology rather than through a finding of nexus, the Board finds that the post-service medical evidence of record, which includes a record dated in October 1972 and subsequent records dating since 1992, does not demonstrate a continuity of symptoms attributable to an ectatic ascending thoracic aorta.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Rather, the Veteran's mild ectasia of the ascending aorta was discovered as an incidental finding on CT chest examination in October 2011, more than 39 years after separation from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also recognizes that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, based on military service in the Republic of Vietnam, which is confirmed by his DD Form 214 and service personnel records.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Pertinent to such exposure, the Board also notes that the Veteran is service-connected for coronary artery disease associated with his presumed exposure to herbicides during his service in Vietnam. 

However, for presumptive service connection due to exposure to certain herbicide agents, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. Note 2.  Because VA recognizes atherosclerosis only in the coronaries as associated with herbicide exposure, and not atherosclerosis in other locations such as the aorta or carotid arteries, service connection for atherosclerosis in the Veteran's ascending thoracic aorta is not warranted under these provisions.   

In sum, mild ectasia of the ascending aorta, including any underlying atherosclerosis of the thoracic aorta, is not among the listed diseases associated with Agent Orange exposure.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002) (June 24, 2002).

Furthermore, there is medical evidence or opinion whatsoever even suggesting a medical nexus, or link, between mild ectasia of the ascending aorta aortic and service.  Likewise, there is no medical suggestion whatsoever of any service-connected disability causing or aggravating the ectatic aorta.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In reaching the above determinations, the Board has also considered the Veteran's assertions.  However, to whatever extent the Veteran attempts to establish either current disability or medical etiology in connection with current claim, such assertions do not provide persuasive support for the claim.

The Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative his competent to report his observations of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown,  Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose defective vision or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Accordingly, the claim for service connection for mild ectasia of the ascending aorta is not warranted on any basis and must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal as to the claim for service connection for traumatic brain injury is dismissed.

Service connection for mild ectasia of the ascending aorta is denied.


REMAND

The Board's review of the claims file reveals that further action is warranted on the remaining claims on appeal. 

The Veteran's service personnel records confirm his service in the Republic of Vietnam and his participation in combat.  Thus, he is a combat Veteran and presumed to have been exposed to tactical herbicides, including Agent Orange.  He contends that he injured his back, neck, and upper extremity peripheral nerves during his service in Vietnam from blasts, a rough aircraft landing, and carrying a heavy backpack.  He asserts that these "same symptoms have been present from combat injuries in Vietnam to the present day;" however, the "burning feeling changed to numbness later in life and now is sharp, jabbing, or electric-like pain."  

Competent medical evidence of record documents current cervical and thoracic spine disabilities.  VA x-rays in October 2008 revealed degenerative changes of the thoracic spine and x-rays in August 2009 revealed degenerative changes of the cervical spine.  Other medical evidence of record reflects the Veteran's reported onset of numbness in both hands beginning around 1993.  See, e.g., March 1997 VA Agent Orange registry examination report.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  In this case, the Board finds the Veteran's description of combat injuries due blasts, a rough aircraft landing, and carrying a heavy backpack consistent with the circumstances, conditions, or hardships of his combat service in Vietnam and therefore sufficient to establish that some degree of injury occurred during military service.

The Board acknowledges the August 2009 correspondence from a private chiropractor, Dr. S. Sussex, who indicated that he had reviewed the Veteran's service treatment records from 1970 to 1972 and could "state he was injured while in the service."  Dr. Sussex reported the Veteran had also presented VA x-rays taken in September 2008, which "revealed an old-healed compression fracture of T10."  Dr. Sussex opined that "compression fractures of vertebral bodies make the spine unstable and can lead to back pain and those various symptoms."  However, the Veteran's service treatment records are silent for complaints, diagnosis, or treatment related to neck, upper extremity, or chronic back problems; and the private opinion does not detail how Dr. Sussex reached his conclusion.  Also, the opinion did not address documented, intervening injuries that occurred after the Veteran's separation from service, but prior to documentation of a current thoracic spine disability.

In addition, while the Veteran's service treatment records are silent for complaints of chronic back problems, on December 2, 1970, he did complain of a one-week history of dysphagia with pharyngitis, increased temperature, and pain in his back and right flank.  He denied dysuria, nocturia, or frequency.  The assessment appears to have been jungle rot; however, treatment appears to have been prescribed for jungle rot and sore throat symptoms and included tetracycline, salt water gargles, aspirin, Cepacol lozenges, restriction to quarters for 24 hours, showers, and Bacitracin.  The examiner noted the Veteran was allergic to penicillin and erythromycin.  During follow-up evaluation the next day, the Veteran reported feeling better and his throat was less sore.  He was instructed to continue his medications.  An August 1971 treatment record documented further evaluation for sore throat, noting a history of strep throat diagnosis eight times.  The impression was coryza with eustachitis; rule out strep origin.  A January 1972 treatment record documents that the Veteran received treatment by a civilian doctor for strep throat; the military examiner instructed the Veteran to continue his tetracycline for five days.  

On separation examination in April 1972, the upper extremities, spine, and neurological function were reported as normal on clinical evaluation.  In an August 30, 1972 Statement of Medical Condition (DA Form 3082-R), the Veteran indicated there had been no change in his medical condition since his April 1972 separation examination.

Based on the foregoing, the Board finds that a VA examination is warranted to obtain a medical opinion as to whether any cervical or thoracic spine disability is related to the Veteran's service, including any combat injury or his report of back pain in December 1970, and as to whether any peripheral neuropathy is related to the Veteran's military service or any service-connected cervical or thoracic spine disability.

The Veteran also contends that his left ankle disability is more severely disabling than as reflected by the 20 percent rating effective since March 20, 2008 when service connection was established.  For example, during the last VA examination to evaluate his left ankle disability in July 2008, examination findings included "no evidence of instability."  However, later in July 2008, the Veteran sought private emergency treatment for chest pain after falling down stairs.  Although he did not mention his left ankle disability during private emergency treatment, he told his VA primary care physician in August 2008 that he fell down the stairs when he was "stepping down" and his "left ankle gave out."  Because the Veteran has not had a VA examination for his left ankle since 2008 and because the evidence suggests his left ankle disability may have increased in severity, possibly manifested by instability, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  

Related to the VA spine and ankle examinations, the Board also finds that a medical opinion is necessary to determine whether the Veteran's left ankle disability caused or has aggravated any claimed spine or upper extremity peripheral neuropathy disability.  In this regard, the Veteran is service-connected for a "left ankle sprain" on the basis that a pre-service left ankle sprain was aggravated during military service when re-injured while playing basketball.  Post-service private treatment records document that the Veteran fell on August 14, 2008.  In January 2009 correspondence, he asserted that "this fall when my left ankle gave out [on] Aug. 14, 2008 was the same pain I felt while in the Army; the fall aggravated the old back, neck, and nerve injuries that started while I was on duty in Vietnam."  On remand, an appropriate VA examiner should provide an opinion regarding secondary service connection.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to taking action responsive to the above, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and/or Virtual VA) all outstanding, pertinent records.

As for VA records, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Denver VA Medical Center (VAMC) and related clinics dated since August 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to enable VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2024); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Finally, the Veteran's claim for SMC based on the need for the regular aid and attendance of another person or housebound status are inextricably intertwined with the upper extremity peripheral neuropathy claims that are currently being remanded, inasmuch as SMC is awarded on the basis of impairment due to service-connected disability, such as anatomical loss or loss of use of both hands or arms.  As such, further adjudicatory action on the Veteran's SMC claim will be deferred pending completion of the development sought below.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records pertinent to the claims on appeal from the Denver VAMC and related clinics dated since August 2016.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination to evaluate his left ankle disability.

The contents of entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examining physician should offer a clear discussion addressing each of the following: 

a) Whether the Veteran's left ankle disability is manifested by any ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.

b) Whether the Veteran's left ankle disability is manifested by any ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.


c) Whether the Veteran's left ankle disability is manifested by malunion of the tibia and fibula with marked ankle disability.

d) Whether the Veteran's left ankle disability is manifested by nonunion of the tibia and fibula with loose motion, requiring a brace.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician to obtain information as to the nature and etiology of the current cervical spine, thoracic spine, and any upper extremity peripheral neuropathy disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all orthopedic disability(ies) pertaining to the cervical and thoracic spine that are currently present, or have been present at any point pertinent to the September 2008 claims, and all neurological disability(ies) pertaining to the upper extremities since the March 2008 claim.

Then, with respect to each such diagnosed cervical and thoracic spine and neurological disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that:

a) The disability had its onset in service or is otherwise medically related to service injury, disease or event, to include (1) any combat injury, (2) the December 1970 report of back pain, or (3) carrying a heavy backpack during service;

b) Any cervical or thoracic spine arthritis or any other organic disease of the nervous system, such as peripheral neuropathy, manifested to a compensable degree within one year of separation from service (September 1972);

c) Whether the records demonstrate any early-onset peripheral neuropathy, consistent with the Veteran's presumed exposure to herbicides in Vietnam.

If any right or left upper extremity peripheral neuropathy is not directly related to service, exposure to Agent Orange, or manifested to a compensable degree within one year of separation from service, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy was caused OR is or has been aggravated (worsened beyond natural progression) by his cervical or thoracic spine disability.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to aggravation. 

In rendering the requested opinions, the examiner must consider and discuss the Veteran's contentions regarding injuries incurred during combat.  The examiner should also consider and discuss the report March 1997 VA Agent Orange registry examination during which the Veteran reported a history of numbness in both hands since approximately 1993; a January 2002 VA optometry consultation report reflecting the Veteran denied any history of ocular, head, neck, or back injury; and subsequent VA and private treatment records documenting post-service falls and injuries.

Complete, clearly-stated rationale for all conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in September 2014), and all legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


